IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DEREK ANTHONY COSTANTINO,                            No. 69563
                 Petitioner,
                 vs.
                 DIRECTOR; NEVADA DEPARTMENT
                 OF CORRECTIONS, OFFENDER
                 MANAGEMENT DIVISION; E.K.
                 MCDANIEL; DWAYNE DEAL; NEVADA
                                                                        FILED
                 COURT OF APPEALS; THE                                  FEB 1 0 2016
                 HONORABLE JEROME T. TAO; THE
                 HONORABLE ABBI SILVER; THE
                 HONORABLE MICHAEL P. GIBBONS;
                 THE SEVENTH JUDICIAL DISTRICT
                 COURT OF THE STATE OF NEVADA,
                 IN AND FOR THE COUNTY OF WHITE
                 PINE; THE HONORABLE STEVE L.
                 DOBRESCU, DISTRICT JUDGE; THE
                 STATE OF NEVADA BOARD OF
                 PAROLE COMMISSIONERS; ED GRAY;
                 LUCILLE MONTERDE; AND MICHAEL
                 KEELER,
                 Respondents.



                                      ORDER DENYING PETITION
                            This is a pro se petition for a writ of mandamus. Petitioner
                 challenges the calculation of time he has served in prison and the
                 decisions of the district court and the Nevada Court of Appeals denying
                 his postconviction petition for a writ of habeas corpus challenging the
                 computation of time served. See Costantino v. Warden, Docket No. 67869
                 (Order of Affirmance, October 19, 2015). Without deciding upon the
                 merits of any claims raised in the documents submitted in this matter, we
                 decline to exercise our original jurisdiction. See NRS 34.160; NRS 34.170;

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                see also NRAP 40B(a) ("A decision of the Court of Appeals is a final
                decision that is not reviewable by the Supreme Court except on petition for
                review."). Accordingly, we
                            ORDER the petition DENIED.



                                                           t ex_dth CV"'             , C.J
                                                         Parra uirre

                                                                / ire%
                                                                                        J.
                                                         9,01.\glas
                                                                                        J.
                                                         Cherry




                cc: Derek Anthony Costantino
                     Attorney General/Carson City
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A